Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 has been entered.

Allowable Subject Matter
Claims 1, 3-7, 9, 11, 14-17, 19-21, 23-27 ae allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the cited prior art of record fails to disclose or render obvious a method for forming a semiconductor device structure, comprising the specific sequence of steps of polishing the wafer using the three slurries each with the specific relative polishing rate and the specific relative selectivity as described by the claim, in combination with the rest of the steps/limitations of claim 1. Applicant’s argument, filed on 11/21/20, pages 12-13, is persuasive.
Regarding claim 7, the cited prior art of record fails to disclose or render obvious a method for forming the specific semiconductor device structure, comprising the specific 
Regarding claim 14, the cited prior art of record fails to disclose or render obvious a method for forming the specific semiconductor device structure, comprising the specific sequence of steps of polishing the wafer using the three slurries each with the specific polishing rate and the specific selectivity alternating with the two rinsing/sucking steps as described by the claim, in combination with the rest of the steps/limitations of claim 14. Applicant’s argument, filed on 11/21/20, pages 15-17, is persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713